Citation Nr: 1615097	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-18 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifesting as numbness in the groin and thighs.

2.  Entitlement to service connection for a disability manifesting with gastrointestinal symptoms, including gastritis, irritable bowel syndrome, and hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1951 to January 1954.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded these issues in August 2015 for additional development.  Unfortunately, the development in regard to his gastrointestinal symptoms was not adequately completed, and must be REMANDED to the Agency of Original Jurisdiction (AOJ) for still further development.


FINDING OF FACT

In resolving all doubt in his favor, the Veteran's numbness of the groin and thighs is related to service. 


CONCLUSION OF LAW

The criteria are met for service connection of a disability manifesting as numbness of the groin and thighs.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2013).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally required to associate the claimed condition with a service-connected disability, unless the association is of the type that a layperson is competent to describe.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512. 

The Veteran alleges that he has numbness of the bilateral legs and groin since service, when he fell and injured his back.  This injury is not shown in his STRs, but has been found to have occurred during combat.  He asserts that his numbness is secondary to his service-connected lumbar spine.  

His STRs do not show any complaints for numbness.  His separation examination in January 1954 shows no neurologic abnormalities were detected.  However, the record reveals that neurological symptoms began in the 1960's, leading him to have lumbar surgery in 1968, 1977, and 1978.  

In May 2007, he was diagnosed with severe neuropathy, without much pain, due to multilevel degenerative changes in the lumbar spine.  It was noted that surgery was not recommended due to scar tissue from previous surgeries.  In April 2008, his lumbar spine was identified as the cause of symptoms in the right hip and thigh.  He was given an epidural steroid injection, which temporarily resolved his symptoms.  His private treatment provider indicated in January 2009 that the Veteran probably had some recurrent radiculopathy, and recommended another laminectomy.  

The March 2011 VA examination did not identify any neurologic symptoms.  There was no discussion of the findings on his medical records from 2007, 2008, and 2009.  The June 2015 VA examination did not show any neurologic abnormalities resulting from the lumbar spine, and it also did not address the records from 2007, 2008, and 2009.  A clarified opinion was obtained in November 2015.  That examiner indicated that the January 2009 private treatment record does not diagnose radiculopathy, but rather only lists it as a possibility; there is no discussion of the findings from 2007 or 2008.  The examiner indicated that the MRI findings of stenosis are not conclusive regarding whether there is nerve impingement.  The examiner continued that the Veteran did not, at that time, have any physical findings of radiculopathy.  He indicated that the Veteran had vague complaints of numbness that were caused by peripheral vascular disease. 

The evidence is in equipoise as to whether there is a current diagnosis.  The Veteran's claim was received in August 2008.   The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran was being treated for neuropathy in 2007 and 2008, and later diagnosed with recurrent probable radiculopathy in January 2009.  Clearly, he had a chronic disability at the time of his claim.  This disability was attributed to his lumbar spine by his treatment providers.  The record also clearly demonstrates neurological symptoms as a results of his lumbar spine dating back to the 1960's.  Accordingly, benefit of the doubt is resolved in his favor, and service connection for numbness of the bilateral legs and groin is granted.


ORDER

Service connection is granted for numbness of the bilateral legs and groin.


REMAND

The Veteran's remaining claim to service connect a disability manifesting with gastrointestinal symptoms, including gastritis, irritable bowel syndrome, and hernia, must be remanded.  The August 2015 VA examination report is inadequate because it does not respond to the Board's request to comment on the Veteran's assertions that he experienced gastrointestinal distress while in service, and was briefly hospitalized just following service with undiagnosed gastrointestinal pain.  The examiner also did not address the Veteran's statements that he has an increase in gastrointestinal symptomatology when he has nightmares or flashbacks, which are related to his service-connected PTSD.  On remand, another examination shall be conducted.

Accordingly, the case is REMANDED for the following action:










(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for another examination for a report on all gastrointestinal disabilities, including gastritis, irritable bowel syndrome, and hernia.  The examiner is asked to comment either positively or negatively as to whether the Veteran has GERD, gastritis, irritable bowel syndrome, or hernia, and to list any other diagnosis.  For all diagnoses, the examiner is asked whether it is as likely as not (50 percent or greater probability) that it incepted during service or is otherwise related to active duty service, either directly or secondarily by being caused or aggravated by any other service-connected disability.

The Veteran asserts he had symptoms while in service, which he attributed at the time to the food he was given.  He asserts he was hospitalized following service for gastrointestinal pain, which was thought to have been due to his appendix, but was not ultimately diagnosed.  His symptoms have persisted.  He has also asserted his symptoms increase when he is having nightmares or flashbacks, which are related to his service-connected PTSD.  The examiner is asked to elicit a detailed history from the Veteran, and include this history in the examination report.  

The examiner is advised that his STRs do not contain complaints, but the Veteran was involved in combat operations and therefore an absence of documentation in his records is not dispositive of the inquiry.  Therefore, his statements regarding onset and type of symptomatology during and since service must be adequately considered. 

To reiterate, an opinion on a direct relationship to service is requested-is it as likely as not that any of his current diagnoses incepted in service and have persisted since then?  In the alternative, an opinion on a secondary relationship to service is also requested-is it as likely as not that any of his service-connected disabilities, including PTSD, cause or aggravate (that is, cause a permanent increase in severity beyond the normal progression of the disability) his gastrointestinal disabilities?

All opinions are to be supported with explanatory rationale that cites to evidence in the file or medically accepted knowledge.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


